Exhibit 10.3
BIOGEN IDEC INC.
2006 NON-EMPLOYEE DIRECTORS EQUITY PLAN
(Approved by stockholders on May 25, 2006; as amended through April 14, 2010)
1. Purpose; Establishment.
     The Biogen Idec Inc. 2006 Non-Employee Directors Equity Plan is intended to
encourage ownership of shares of Common Stock by Non-Employee Directors of the
Company and its Affiliates, and to provide an additional incentive to those
directors to promote the success of the Company and its Affiliates. The Plan has
been adopted and approved by the Board of Directors, subject to the approval of
the stockholders of the Company, and shall become effective as of the Effective
Date.
2. Definitions.
     As used in the Plan, the following definitions apply to the terms indicated
below:
     (a) “Affiliate” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.
     (b) “Agreement” shall mean either the written agreement between the Company
and a Participant or a written notice from the Company to a Participant
evidencing an Award.
     (c) “Award” shall mean any Option, Restricted Stock, Restricted Stock Unit,
Dividend Equivalent Rights, Stock Appreciation Right or Other Award granted
pursuant to the terms of the Plan.
     (d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities with respect to which such Person has properly filed an
effective Schedule 13G.
     (e) “Board of Directors” or “Board” shall mean the Board of Directors of
the Company.
     (f) “Certificate” shall mean either a physical paper stock certificate or
electronic book entry or other electronic form of account entry evidencing the
ownership of shares of Restricted Stock or shares of Common Stock acquired upon
exercise, vesting or settlement, as the case may be, of Awards other than
Restricted Stock.
     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.
     (h) “Committee” means the committee appointed to administer the Plan
pursuant to Section 3.
     (i) “Company” shall mean Biogen Idec Inc., a Delaware corporation.
     (j) “Common Stock” shall mean the common stock of the Company, par value
$0.0005 per share.
     (k) A “Corporate Change in Control” shall be deemed to have occurred upon
the first of the following events:
     (i) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
subsidiaries) representing 50% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction which is a merger or
consolidation; or
     (ii) the election to the Board of Directors, without the recommendation or
approval of a majority of the incumbent Board of Directors (as of the Effective
Date), of directors constituting a majority of the number of directors of the
Company then in office, provided, however, that directors whose election
following the Effective Date is approved by a majority of the members of the
incumbent Board of Directors shall be deemed to be members of the incumbent
Board of Directors for purposes hereof, provided further that

 



--------------------------------------------------------------------------------



 



directors whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the Company
will not be considered as members of the incumbent Board of Directors for
purposes of this paragraph (ii).
     (l) A “Corporate Transaction” shall be deemed to have occurred upon the
first of the following:
     (i) there is consummated a merger or consolidation of the Company, or any
direct or indirect subsidiary of the Company, with any other company other than:
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) at least 50% of the combined voting power of the
voting securities of the Company or such surviving or parent entity outstanding
immediately after such merger or consolidation, unless following such merger or
consolidation the voting securities of the Company outstanding immediately prior
thereto represent less than 60% of the combined voting power of the voting
securities of the Company or such surviving or parent entity outstanding
immediately after such merger or consolidation and the transaction results in
those persons who are members of the incumbent Board of Directors immediately
prior to such merger or consolidation constituting less than 50% of the
membership of the Board of Directors or the board of directors of such surviving
or parent entity immediately after, or subsequently at any time as contemplated
by such merger or consolidation (in which case the transaction shall be a
Corporate Transaction), or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its subsidiaries) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or
     (ii) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
     (m) A “Disability” shall exist for purposes of the Plan if a Participant is
entitled to receive benefits under the applicable long-term disability program
of the Company or an Affiliate of the Company, or, if no such program is in
effect with respect to such Participant, if the Participant has become totally
and permanently disabled within the meaning of Section 22(e)(3) of the Code.
     (n) “Dividend Equivalent Rights” shall mean a right, granted in connection
with an Award, to receive dividends (which may or may not be made subject to
restrictions or forfeiture conditions, as determined by the Committee) upon the
payment of a dividend with respect to the Common Stock underlying the Award,
which dividends will be held in escrow until all restrictions or conditions to
the vesting of the Common Stock underlying the Award have lapsed. Any escrowed
dividends may, in the Committee’s discretion, be reinvested or deemed reinvested
in Common Stock as of the dividend payment date.
     (o) “Effective Date” shall mean the date that the Company’s stockholders
approve the Plan in accordance with Section 20 hereof.
     (p) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (q) “Fair Market Value” of the Common Stock shall be calculated as follows:
(i) if the Common Stock is listed on a national securities exchange and sale
prices are regularly reported for the Common Stock, then the Fair Market Value
shall be the closing selling price for the Common Stock reported on the
applicable composite tape or other comparable reporting system on the applicable
date, or if the applicable date is not a trading day, on the most recent trading
day immediately prior to the applicable date; or (ii) if closing selling prices
are not regularly reported for the Common Stock as described in clause
(i) above, but bid and asked prices for the Common Stock are regularly reported,
then the Fair Market Value shall be the arithmetic mean between the

2



--------------------------------------------------------------------------------



 



closing or last bid and asked prices for the Common Stock on the applicable date
or, if the applicable date is not a trading day, on the most recent trading day
immediately prior to the applicable date; or (iii) if prices are not regularly
reported for the Common Stock as described in clauses (i) or (ii) above, then
the Fair Market Value shall be such value as the Committee in good faith
determines.
     (r) “For Cause” shall mean any act of: (i) fraud or intentional
misrepresentation, or (ii) embezzlement, misappropriation or conversion of
assets or opportunities of the Company or any Affiliate. The determination of
the Committee as to the existence of circumstances warranting a termination For
Cause shall be conclusive.
     (s) “Non-Employee Director” has the meaning set forth in Section 5.
     (t) “Nonqualified Stock Option” shall mean an Option that is not an
“incentive stock option” within the meaning of Section 422 of the Code, or any
successor provision.
     (u) “Option” shall mean an option to purchase shares of Common Stock
granted pursuant to Section 7.
     (v) “Other Award” shall mean an Award granted pursuant to Section 10.
     (w) “Participant” shall mean a Non-Employee Director to whom an Award is
granted pursuant to the Plan.
     (x) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include: (i) the Company or any of its Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefits
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation or other business entity owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
     (y) “Restricted Stock” shall mean a share of Common Stock which is granted
pursuant to the terms of Section 8 and which may not be in any manner
transferred or disposed of (such restrictions being known as the “Transfer
Restrictions”) prior to the applicable Vesting Date.
     (z) “Restricted Stock Unit” means a unit granted pursuant to Section 8 that
represents the right to receive the Fair Market Value of one share of Common
Stock, which is payable in cash or Common Stock, as specified in the applicable
Agreement, and which may or may not be subject to forfeiture restrictions.
     (aa) “Retirement” as to any Participant shall mean such person’s leaving
the Board under the following circumstances: (i) as of the annual stockholders
meeting that occurs in the year in which the Participant reaches age 75, or
(ii) upon the completion of such person’s current term provided he or she has
provided the Board with at least six months prior written notice of retirement,
but not including a Participant’s termination For Cause, as determined by the
Committee. Notwithstanding the foregoing, a Participant elected to the Board
other than at an annual stockholders meeting shall not be eligible for
Retirement pursuant to clause (ii) of this Section 2(aa) until the completion of
a term for which such Participant is elected to serve by the stockholders at an
annual stockholders meeting.
     (bb) “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time.
     (cc) “Stock Appreciation Right” shall mean the right to receive an amount
equal to the excess of the Fair Market Value of a share of Common Stock (as
determined on the date of exercise) over: (i) if the Stock Appreciation Right is
not related to an Option, the purchase price of a share of Common Stock on the
date the Stock Appreciation Right was granted, or (ii) if the Stock Appreciation
Right is related to an Option, the purchase price of a share of Common Stock
specified in the related Option, and pursuant to such further terms and
conditions as are provided under Section 9.
     (dd) “Transaction” has the meaning set forth in Section 4(c).

3



--------------------------------------------------------------------------------



 



     (ee) “Vesting Date” shall mean the date established by the Committee on
which an Award shall vest.
3. Administration of the Plan.
     The Plan shall be administered by the Board of Directors, or by a committee
of the Board which shall consist of two or more persons each of whom, unless
otherwise determined by the Board, is (a) a “non-employee director” within the
meaning of Rule 16b-3 and (b) an “independent director” as defined in Nasdaq
Stock Market Rules. References in the Plan to the “Committee” shall mean the
Board or any such committee. The Committee shall have the authority in its sole
and absolute discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including, without limitation:
(1) the authority to grant Awards, (2) to determine the type and number of
Awards to be granted, the number of shares of Common Stock to which an Award may
relate and the terms, conditions and restrictions relating to any Award, (3) to
determine whether, to what extent, and under what circumstances an Award may be
settled, cancelled, forfeited, exchanged, or surrendered, (4) to construe and
interpret the Plan and any Award, (5) to prescribe, amend and rescind rules and
regulations relating to the Plan, (6) to determine the terms and provisions of
Agreements, and (7) to make all other determinations deemed necessary or
advisable for the administration of the Plan.
     The Committee may, in its sole and absolute discretion, without amendment
to the Plan, waive or amend the operation of Plan provisions respecting exercise
after termination of Board service and, except as otherwise provided herein,
adjust any of the terms of any Award. The Committee may also (a) accelerate the
date on which any Award granted under the Plan becomes exercisable or (b)
accelerate the Vesting Date or waive or adjust any condition imposed hereunder
with respect to the vesting or exercisability of an Award, provided that the
Committee determines that such acceleration, waiver or other adjustment is
necessary or desirable in light of extraordinary circumstances. Notwithstanding
the foregoing, no Award outstanding under the Plan may be repriced, regranted
through cancellation or otherwise amended to reduce the exercise price
applicable thereto (other than with respect to adjustments made in connection
with a Transaction or other change in the Company’s capitalization) without the
approval of the Company’s stockholders. In addition, no Award shall provide a
“reload” feature pursuant to which the Participant would receive an automatic
grant of additional Awards to replace the shares of Common Stock surrendered to
exercise an Award, and no Option shall be exercisable prior to the applicable
Vesting Date for shares of Common Stock subject to repurchase by the Company,
upon a termination of Board service prior to such Vesting Date, for the exercise
price paid by the Participant.
4. Stock Subject to the Plan.
     (a) Shares Available for Awards. Subject to the provisions of Sections 4(c)
and 4(d) hereof, the maximum number of shares of Common Stock reserved for
issuance under the Plan shall be 850,000 shares. Such shares may be authorized
but unissued Common Stock or authorized and issued Common Stock held in the
Company’s treasury. The grant of any Award other than an Option or a Stock
Appreciation Right shall, for purposes of this Section 4(a), reduce the number
of shares of Common Stock available for issuance under the Plan by one and
one-half (1.5) shares of Common Stock for each such share actually subject to
the Award. The grant of an Option or a Stock Appreciation Right shall be deemed,
for purposes of this Section 4(a), as an Award of one share of Common Stock for
each such share actually subject to the Award.
     (b) Adjustment for Change in Capitalization. In the event that any dividend
or other distribution is declared (whether in the form of cash, Common Stock, or
other property), or there occurs any recapitalization, reclassification, stock
split, reverse stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, then, unless otherwise determined by the Committee in its
sole and absolute discretion with respect to dividends or distributions of cash
or other non-stock property, (1) the number and kind of shares of stock which
may thereafter be issued in connection with Awards, (2) the number and kind of
shares of stock or other property issued or issuable in connection with
outstanding Awards, (3) the exercise price, grant price or purchase price
relating to any outstanding Awards, and (4) the limits on Awards under Section
6(b) shall be equitably adjusted as necessary to prevent the dilution or
enlargement of the rights of Participants.

4



--------------------------------------------------------------------------------



 



     (c) Adjustment for Change or Exchange of Shares for Other Consideration. In
the event that outstanding shares of Common Stock shall be changed into or
exchanged for any other class or series of capital stock or cash, securities or
other property pursuant to a recapitalization, reclassification, reorganization,
merger, consolidation, spin-off, combination, repurchase, or share exchange, or
other similar corporate transaction or event (“Transaction”), then, unless
otherwise determined by the Committee in its sole and absolute discretion,
(1) each outstanding Option shall thereafter become exercisable for the number
and/or kind of capital stock, and/or the amount of cash, securities or other
property so distributed, into which the shares of Common Stock subject to the
Option would have been changed or exchanged had the Option been exercised in
full prior to such Transaction, provided that, if necessary, the provisions of
the Option shall be appropriately adjusted so as to be applicable to any shares
of capital stock, cash, securities or other property thereafter issuable or
deliverable upon exercise of the Option, and (2) each outstanding Award that is
not an Option and that is not automatically changed in connection with the
Transaction shall represent the number and/or kind of capital stock, and/or the
amount of cash, securities or other property so distributed, into which the
shares of Common Stock covered by the outstanding Award would have been changed
or exchanged had they been held by a stockholder of the Company.
     (d) Reuse of Shares. Any shares subject to an Award that remain unissued
upon the cancellation, surrender, exchange or termination of such Award for any
reason whatsoever shall again become available for Awards in an amount
determined in accordance with the share counting formulas set forth in
Section 4(a), except that the exercise of a Stock Appreciation Right shall not
be deemed to result in unissued shares, even if fewer shares are issued than the
number of shares in which the Award was denominated.
5. Eligibility.
     The persons who shall be eligible to receive Awards pursuant to the Plan
shall be limited to: (i) those individuals who are first elected as non-employee
Board members after the Effective Date, whether by the Company’s stockholders or
by the Board, and (ii) those individuals who continue to serve as non-employee
Board members after such Effective Date, whether or not they commenced Board
service prior to such Effective Date. In no event, however, shall any
non-employee Board member be eligible to participate in the Plan unless such
individual is an “independent director” as defined in Nasdaq Stock Market Rules.
Each non-employee Board member eligible to participate in the Plan pursuant to
the foregoing criteria shall be designated an eligible “Non-Employee Director”
for purposes of the Plan.
6. Awards Under the Plan; Agreement.
     (a) General. The Committee may grant Options, shares of Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights and Other Awards pursuant to
Section 6(b), in such amounts and with such terms and conditions as the
Committee shall determine, subject to the provisions of the Plan, and may
provide for Dividend Equivalent Rights with respect to any Award. Each Award
granted under the Plan shall be evidenced by an Agreement which shall contain
such provisions as the Committee may in its sole discretion deem necessary or
desirable, which are not in conflict with the terms of the Plan. By accepting an
Award, a Participant thereby agrees that the Award shall be subject to all of
the terms and provisions of the Plan and the applicable Agreement.
     (b) Awards. Awards shall be granted as specified below.
     (i) Initial Grant. Each individual who is first elected as a Non-Employee
Director, whether by the Company’s stockholders or by the Board, on or after the
Effective Date, shall be granted, on the date of such initial election, one or
more Awards (defined as the “Initial Grant”), the amount and type of which shall
be determined by the Committee consistent with the provisions of the Plan,
provided that the number of shares of Common Stock subject to such Initial Grant
shall not exceed 35,000 shares in the aggregate (calculated as described in
subsection (iv) below). Initial Grants shall vest ratably in equal annual
installments on each of the first three anniversaries of the date of grant.
     (ii) Annual Grant. On the date of each annual stockholders meeting,
commencing with the 2006 annual meeting, each individual who is at the time
serving as a Non-Employee Director shall be granted one or more Awards (defined
as the “Annual Grant”), the amount and type of which shall be determined by the
Committee consistent with the provisions of the Plan, provided that the number
of shares of Common Stock subject to such

5



--------------------------------------------------------------------------------



 



Annual Grant shall not exceed 17,500 shares in the aggregate (calculated as
described in subsection (iv) below). An individual elected as a Non-Employee
Director other than at an annual meeting of stockholders shall receive, on the
date of such election, a pro rata portion of the Annual Grant made at the
preceding annual stockholders meeting based on the number of days from the date
of election to the next annual meeting of stockholders, divided by 365. Annual
Grants shall fully vest on the first anniversary of the date of grant or over
such longer period and in such increments as the Committee may otherwise
determine.
     (iii) Non-Executive Chairman Grants. Upon election as Non-Executive
Chairman of the Board of Directors on or after the Effective Date, a
Non-Employee Director shall be granted, on the date of such election, one or
more Awards (defined as the “Supplemental Initial Grant”), the amount and type
of which shall be determined by the Committee consistent with the provisions of
the Plan, provided that the number of shares of Common Stock subject to such an
individual’s Initial Grant and Supplemental Initial Grant shall not exceed
50,000 shares in the aggregate (calculated as described in subsection
(iv) below). On the date of each annual stockholders meeting commencing with the
2006 annual meeting, any Non-Employee Director then serving as Non-Executive
Chairman of the Board of Directors shall be granted one or more Awards (defined
as the “Supplemental Annual Grant”), the amount and type of which shall be
determined by the Committee consistent with the provisions of the Plan, provided
that the number of shares of Common Stock subject to such an individual’s Annual
Grant and Supplemental Annual Grant shall not exceed 30,000 shares in the
aggregate (calculated as described in subsection (iv) below). A Non-Employee
Director elected as Non-Executive Chairman of the Board other than at an annual
meeting of stockholders shall receive, on the date of such election, a pro rata
portion of the Supplemental Annual Grant. Supplemental Initial Grants shall vest
ratably in equal annual installments on each of the first three anniversaries of
the date of grant, and Supplemental Annual Grants shall fully vest on the first
anniversary of the date of grant.
     (iv) Share Equivalents. For purposes of applying the limits on the number
of shares of Common Stock which may be subject to Awards made pursuant to
Initial Grants, Supplemental Initial Grants, Annual Grants and Supplemental
Annual Grants under this Section 6(b): (A) the grant of any Award other than an
Option or a Stock Appreciation Right shall be treated as an Award of one and
one-half (1.5) shares of Common Stock for each such share actually subject to
the Award, and (B) the grant of an Option or a Stock Appreciation Right shall be
treated as an Award of one share of Common Stock for each such share actually
subject to the Award.
7. Options.
     (a) Identification of Options. Each Option shall be a Nonqualified Stock
Option and shall state the number of shares of the Common Stock to which it
pertains.
     (b) Exercise Price. Each Agreement with respect to an Option shall set
forth the amount (the “option exercise price”) payable by the grantee to the
Company upon exercise of the Option. The option exercise price per share shall
be equal to the Fair Market Value of the Common Stock on the date of grant.
     (c) Term and Exercise of Options.
     (i) Each Option shall become exercisable at the time or times determined by
the Committee as set forth in the applicable Agreement, consistent with the
provisions of the Plan. The expiration date of each Option shall be ten
(10) years from the date of the grant thereof, or at such earlier time as the
Committee shall expressly state in the applicable Agreement.
     (ii) An Option shall be exercised by delivering notice as specified in the
Agreement on the form of notice provided by the Company. The option exercise
price shall be payable upon the exercise of the Option. It shall be payable in
one of the following forms: (A) in United States dollars in cash or by check,
(B) if permitted by the Committee, in shares of Common Stock that have been held
by the Participant (or a permitted transferee of such person) for at least six
months and having a Fair Market Value as of the date of exercise equal to the
aggregate option exercise price, (C) at the discretion of the Committee, in
accordance with a cashless exercise program established with a securities
brokerage firm, or (D) at the discretion of the Committee, by any combination of
(A), (B) and (C) above, or (E) by such other method as the Committee may, in its
discretion, permit.

6



--------------------------------------------------------------------------------



 



     (iii) Certificates for shares of Common Stock purchased upon the exercise
of an Option shall be issued in the name of or for the account of the
Participant, or other person entitled to receive such shares, and delivered to
the Participant or such other person as soon as practicable following the
effective date on which the Option is exercised.
     (iv) Notwithstanding anything to the contrary in this Plan, on the last day
on which an Option is exercisable in accordance with the Plan and the terms of
the Award, if the exercise price of the Option is less than the Fair Market
Value of the Common Stock on that day, the stock option will be deemed to have
been exercised on a net share settlement basis at the close of business on that
day. As promptly as practicable thereafter, the Company will deliver to the
Participant the number of shares underlying the Option less the number of shares
having a Fair Market Value on the date of the deemed exercise equal to the
aggregate exercise price for the Option.
     (d) Effect of Termination of Board Service.
     (i) In the event that the Participant’s Board service shall terminate on
account of the Retirement of the Participant, each Option granted to such
Participant that is outstanding as of the date of such termination shall become
fully exercisable and shall remain exercisable by the Participant (or, in the
event of the Participant’s death while such Option is still outstanding, by the
Participant’s legal representatives, heirs or legatees) for the three year
period following such termination (or for such other period as may be provided
by the Committee), but in no event following the expiration of its term.
     (ii) In the event that the Participant’s Board service shall terminate on
account of the death of the Participant, each Option granted to such Participant
that is outstanding as of the date of death shall become fully exercisable and
shall remain exercisable by the Participant’s legal representatives, heirs or
legatees for the one year period following the date of death (or for such other
period as may be provided by the Committee), but in no event following the
expiration of its term.
     (iii) In the event that the Participant’s Board service shall terminate on
account of the Disability of the Participant, each Option granted to such
Participant that is outstanding as of the date of such termination shall become
fully exercisable and shall remain exercisable by the Participant (or such
Participant’s legal representatives or, in the event of the Participant’s death
while such Option is still outstanding, such Participant’s legal
representatives, heirs or legatees) for the one year period following such
termination (or for such other period as may be provided by the Committee), but
in no event following the expiration of its term.
     (iv) In the event of the termination of a Participant’s Board service For
Cause, each outstanding Option granted (including any portion of the Option that
is then exercisable) to such Participant shall be cancelled at the commencement
of business on the date of such termination.
     (v) In the event that the Participant’s Board service shall terminate for
any reason other than (A) Retirement, (B) death, (C) Disability or (D) For
Cause, each Option granted to such Participant, to the extent that it is
exercisable at the time of such termination, shall remain exercisable for the
six month period following such termination (or for such other period as may be
provided by the Committee), but in no event following the expiration of its
term. Each Option that remains unexercisable as of the date of such a
termination shall be cancelled at the time of such termination (except as may
otherwise be determined by the Committee).
     (vi) In the event of the Participant’s death within six months following
the Participant’s termination of Board service for any reason other than
(A) Retirement, (B) Disability or (C) For Cause, each Option granted to such
Participant that is vested and outstanding as of the date of death shall remain
exercisable by such Participant’s legal representatives, heirs or legatees for
the one year period following the date of death (or for such other period as may
be provided by the Committee), but in no event following the expiration of its
term.
8. Restricted Stock; Restricted Stock Units.
     (a) Price. At the time of the grant of shares of Restricted Stock, the
Committee shall determine the price, if any, to be paid by the Participant for
each share of Restricted Stock subject to the Award.

7



--------------------------------------------------------------------------------



 



     (b) Vesting Date. Provided that all conditions to the vesting of a share of
Restricted Stock imposed pursuant to Section 6(b) are satisfied, and except as
provided in Section 8(g), upon the occurrence of the Vesting Date with respect
to a share of Restricted Stock, such share shall vest and the Transfer
Restrictions shall lapse. Provided that all conditions to the vesting of a
Restricted Stock Unit imposed pursuant to Section 6(b) are satisfied, and except
as provided in Section 8(g), upon the occurrence of the Vesting Date with
respect to a Restricted Stock Unit, such Restricted Stock Unit shall vest and
become non-forfeitable; provided, however, that the payment with respect to such
Restricted Stock Unit shall be made in a manner that complies with the
requirements of Section 409A of the Code.
     (c) Dividends. Any dividends paid on shares of Restricted Stock will be
held in escrow until all restrictions or conditions to the vesting of such
shares have lapsed. Any escrowed dividends may, in the Committee’s discretion,
be reinvested or deemed reinvested in Common Stock as of the dividend payment
date.
     (d) Issuance of Certificates. Following the date of grant with respect to
shares of Restricted Stock, or the settlement of a Restricted Stock Unit payable
in Common Stock, the Company shall cause to be issued a Certificate, registered
in the name of or for the account of the Participant to whom such shares were
granted, evidencing such shares. In the case of an Award of Restricted Stock,
each such Certificate shall bear the following legend or substantially similar
restrictive account legend:
“The transferability of this Certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in or imposed
pursuant to the Biogen Idec Inc. 2006 Non-Employee Directors Equity Plan.”
Such legend shall not be removed until such shares vest pursuant to the terms
hereof.
     Each Certificate issued pursuant to this Section 8(d) in connection with a
grant of Restricted Stock shall be held by the Company or its designee prior to
the applicable Vesting Date, unless the Committee determines otherwise.
     (e) Consequences of Vesting of Restricted Stock. Upon the vesting of a
share of Restricted Stock pursuant to the terms hereof, the Transfer
Restrictions shall lapse with respect to such share. Following the date on which
a share of Restricted Stock vests, the Company shall cause to be delivered to
the Participant to whom such shares were granted (or a permitted transferee of
such person), a Certificate evidencing such share, free of the legend set forth
in Section 8(d).
     (f) Settlement of Restricted Stock Units. The settlement of Restricted
Stock Units may occur or commence when all vesting conditions applicable to the
Restricted Stock Units have been satisfied, or it may be deferred in accordance
with such terms and conditions as the Committee may specify, subject to
compliance with Code Section 409A.
     (g) Effect of Termination of Board Service. In the event that the
Participant’s Board service shall terminate for any reason other than
(i) Retirement, (ii) death or (iii) Disability, each unvested grant of
Restricted Stock or Restricted Stock Units shall be forfeited at the time of
such termination (except as may be otherwise determined by the Committee). In
the event that the Participant’s Board service shall terminate on account of
Retirement, death or Disability of the Participant, each grant of Restricted
Stock and Restricted Stock Units that is outstanding as of the date of
Retirement, death or Disability shall become fully vested.
9. Stock Appreciation Rights.
     (a) A Stock Appreciation Right may be granted in connection with an Option,
either at the time of grant or at any time thereafter during the term of the
Option, or may be granted unrelated to an Option. At the time of grant of a
Stock Appreciation Right, the Committee may impose such restrictions or
conditions to the exercisability of the Stock Appreciation Right as it, in its
absolute discretion, deems appropriate. The term of a Stock Appreciation Right
granted without relationship to an Option shall not exceed ten years from the
date of grant.
     (b) A Stock Appreciation Right related to an Option shall require the
holder, upon exercise, to surrender such Option with respect to the number of
shares as to which such Stock Appreciation Right is exercised, in order to

8



--------------------------------------------------------------------------------



 



receive payment of any amount computed pursuant to Section 9(d). Such Option
will, to the extent surrendered, then cease to be exercisable.
     (c) Subject to Section 9(d)(i), and to such rules and restrictions as the
Committee may impose, a Stock Appreciation Right granted in connection with an
Option will be exercisable at such time or times, and only to the extent that a
related Option is exercisable, and will not be transferable except to the extent
that such related Option may be transferable.
     (d) Subject to Section 9(f), the exercise of a Stock Appreciation Right
related to an Option will entitle the holder to receive payment of an amount
determined by multiplying:
     (i) the excess of the Fair Market Value of a share of Common Stock on the
date of exercise of such Stock Appreciation Right over the option exercise price
specified in the related Option, by
     (ii) the number of shares as to which such Stock Appreciation Right is
exercised.
     (e) The maximum number of shares underlying a Stock Appreciation Right
granted without relationship to an Option shall be set forth in the applicable
Award Agreement. A Stock Appreciation Right granted without relationship to an
Option will entitle the holder to receive payment, subject to Section 9(f), of
an amount determined by multiplying:
     (i) the excess of the Fair Market Value of a share of Common Stock on the
date of exercise of such Stock Appreciation Right over the greater of the Fair
Market Value of a share of Company Stock on the date the Stock Appreciation
Right was granted or such greater amount as may be set forth in the applicable
Agreement, by
     (ii) the number of shares as to which such Stock Appreciation Right is
exercised.
     (f) Notwithstanding subsections (d) and (e) above, the Committee may place
a limitation on the amount payable upon exercise of a Stock Appreciation Right.
Any such limitation must be determined as of the date of grant and noted in the
applicable Award Agreement.
     (g) Payment of the amount determined under subsections (d) and (e) above
may be made solely in whole shares of Common Stock valued at their Fair Market
Value on the date of exercise of the Stock Appreciation Right or alternatively,
in the sole discretion of the Committee, solely in cash or a combination of cash
and shares of Common Stock. If the Committee decides that payment of the amount
determined under subsections (d) and (e) above may be made shares of Common
Stock, and the amount payable results in a fractional share, payment for the
fractional share will be made in cash. The payment with respect to any Stock
Appreciation Right shall be made in a manner that complies with the requirements
of Section 409A of the Code.
     (h) Other than with respect to an adjustment described in Section 4(c), in
no event shall the exercise price with respect to a Stock Appreciation Right be
reduced following the grant of such Stock Appreciation Right, nor shall the
Stock Appreciation Right be cancelled in exchange for a replacement Stock
Appreciation Right with a lower exercise price.
     (i) Effect of Termination of Board Service.
     (i) In the event that the Participant’s Board service shall terminate on
account of the Retirement of the Participant, each Stock Appreciation Right
granted to such Participant that is outstanding as of the date of such
termination shall become fully exercisable and shall remain exercisable for the
three year period following such termination (or for such other period as may be
provided by the Committee), but in no event following the expiration of its
term.
     (ii) In the event that the Participant’s Board service shall terminate on
account of the death of the Participant, each Stock Appreciation Right granted
to such Participant that is outstanding as of the date of death shall become
fully exercisable and shall remain exercisable by the Participant’s legal
representatives, heirs or legatees

9



--------------------------------------------------------------------------------



 



for the one year period following the date of death (or for such other period as
may be provided by the Committee), but in no event following the expiration of
its term.
     (iii) In the event that the Participant’s Board service shall terminate on
account of the Disability of the Participant, each Stock Appreciation Right
granted to such Participant that is outstanding as of the date of such
termination shall become fully vested and shall remain exercisable by the
Participant (or such Participant’s legal representatives) for the one year
period following such termination (or for such other period as may be provided
by the Committee), but in no event following the expiration of its term.
     (iv) In the event of the termination of a Participant’s Board service For
Cause, each outstanding Stock Appreciation Right granted (including any portion
of the Stock Appreciation Right that is then exercisable) to such Participant
shall be cancelled at the commencement of business on the date of such
termination.
     (v) In the event that the Participant’s Board service shall terminate for
any reason other than (A) Retirement, (B) death, (C) Disability or (D) For
Cause, each Stock Appreciation Right granted to such Participant, to the extent
that it is exercisable at the time of such termination, shall remain exercisable
for the six month period following such termination (or for such other period as
may be provided by the Committee), but in no event following the expiration of
its term. Each Stock Appreciation Right that remains unexercisable as of the
date of such a termination shall be cancelled at the time of such termination
(except as may be otherwise determined by the Committee).
     (vi) In the event of the Participant’s death within six months following
the Participant’s termination of Board service other than For Cause, each Stock
Appreciation Right granted to such Participant that is vested and outstanding as
of the date of death shall remain exercisable by the Participant’s legal
representatives, heirs or legatees for the one year period following the date of
death (or for such other period as may be provided by the Committee), but in no
event following the expiration of its term.
10. Other Awards.
     (a) General. Other Awards valued in whole or in part by reference to, or
otherwise based on, Common Stock may be granted either alone or in addition to
other Awards under the Plan. Subject to the provisions of Section 6(b), the
Committee shall have sole and complete authority to determine the number of
shares of Common Stock to be granted pursuant to such Other Awards and all other
terms and conditions of such Other Awards.
     (b) Payment of Non-Employee Directors’ Fees in Securities. In addition to
the Awards authorized under Section 6(b), and only to the extent permitted by
the Committee, a Non-Employee Director may elect to receive his or her annual
retainer payments and/or meeting fees from the Company in the form of Awards
under the Plan by completing the procedures prescribed by the Committee. Such
Awards shall be issued under the Plan. The terms and the number of Awards to be
granted to Non-Employee Directors in lieu of annual retainers and/or meeting
fees under this Section 10 shall be determined by the Committee.
11. Effect of a Corporate Transaction.
     (a) Options and Stock Appreciation Rights. In the event of a Corporate
Transaction, the Committee shall, prior to the effective date of the Corporate
Transaction, as to each outstanding Option and Stock Appreciation Right under
the Plan, either: (i) make appropriate provisions for the Options and Stock
Appreciation Rights to be assumed by the successor corporation or its parent or
be replaced with a comparable option or stock appreciation right to purchase
shares of the capital stock of the successor corporation or its parent;
(ii) upon reasonable prior written notice to the Participants provide that all
Options and Stock Appreciation Rights must be exercised prior to a specified
date and, to the extent unexercised as of such specified date, such Options and
Stock Appreciation Rights will terminate (all Options and Stock Appreciation
Rights having been made fully exercisable as set forth below in this
Section 11); or (iii) terminate all Options and Stock Appreciation Rights in
exchange for, in the case of Options, a cash payment equal to the excess of the
then aggregate Fair Market Value of the shares subject to such Options over the
aggregate exercise prices thereof, or in the case of Stock Appreciation Rights,
the amount otherwise payable on exercise of such Stock Appreciation Rights
pursuant to Section 9 (all Options and Stock Appreciation Rights having been
made fully exercisable as set forth below in this Section 11). Without limiting
the generality of Sections 4(b) and 4(c)

10



--------------------------------------------------------------------------------



 



hereof, each outstanding Option and Stock Appreciation Right under the Plan
which is assumed in connection with a Corporate Transaction, or is otherwise to
continue in effect, shall be appropriately adjusted, immediately after such
Corporate Transaction, to apply and pertain to the number and class of
securities which would have been issued, in consummation of such Corporate
Transaction, to an actual holder of the same number of shares of the Common
Stock as are subject to such Option or Stock Appreciation Right immediately
prior to such Corporate Transaction. Appropriate adjustments shall also be made
to the option exercise price payable per share pursuant to the Option, provided
the aggregate option exercise price payable for such securities pursuant to the
Option shall remain the same, and the basis for calculating the amount payable
on exercise of the Stock Appreciation Right pursuant to Section 9.
     (b) Awards other than Options and Stock Appreciation Rights. In the event
of a Corporate Transaction, the Committee shall, prior to the effective date of
the Corporate Transaction, as to each outstanding Award (other than an Option or
Stock Appreciation Right) under the Plan either: (i) make appropriate provisions
for the Awards to be assumed by the successor corporation or its parent, or be
replaced with a comparable award with respect to the successor corporation or
its parent; (ii) provide that such Awards shall be fully vested and settled
prior to such Corporate Transaction; or (iii) terminate all such Awards in
exchange for a cash payment equal to the then aggregate Fair Market Value of the
shares of Common Stock and cash payments subject to such Award (all Awards
having been made fully vested as set forth below in this Section 11).
     (c) Involuntary Termination. If at any time within two years of the
effective date of a Corporate Transaction there is an Involuntary Termination
with respect to a Participant’s continued service as a Non-Employee Director of
the successor corporation or its parent, each then outstanding Award assumed or
replaced under this Section 11 and held by such Participant (or a permitted
transferee of such person) shall, upon the occurrence of such Involuntary
Termination, automatically accelerate so that each such Award shall become fully
vested or exercisable, as applicable, immediately prior to such Involuntary
Termination. Upon the occurrence of an Involuntary Termination with respect to a
Participant, any outstanding Option or Stock Appreciation Right held by such
Participant (and a permitted transferee of such person) shall be exercisable
within one year of the Involuntary Termination or, if earlier, within the
originally prescribed term of the Option or Stock Appreciation Right. An
“Involuntary Termination” as to a Participant shall mean the termination of the
Participant’s Board service other than (1) because of termination For Cause,
(2) on account of the Participant’s voluntary resignation or (3) on account of
the Participant’s choosing not to seek reelection; provided, however, that for
purposes of the Plan, a termination of Board service, at the request of the
Board, where such termination is in connection with a reduction of the number of
members of the Board (and not in connection with a replacement of the
terminating member) shall be treated as an Involuntary Termination.
     (d) Other Adjustments. The class and number of securities available for
issuance under the Plan on both an aggregate and per Participant or per grant
basis shall be appropriately adjusted by the Committee to reflect the effect of
the Corporate Transaction upon the Company’s capital structure.
     (e) Termination of Plan; Cash Out of Awards. In the event the Company
terminates the Plan or elects to cash out Awards in accordance with clauses
(ii) or (iii) of paragraph (a) or clause (iii) of paragraph (b) of this
Section 11, then the exercisability and vesting of each affected Award
outstanding under the Plan shall be automatically accelerated so that each such
Award shall, immediately prior to such Corporate Transaction, become fully
vested and may be exercised prior to such Corporate Transaction for all or any
portion of such Award. The Committee shall, in its discretion, determine the
timing and mechanics required to implement the foregoing Plan provision.
     (f) Special Rule Regarding Determination of Termination for Cause.
Following the occurrence of a Corporate Transaction, the determination of
whether circumstances warrant a termination For Cause shall be made in good
faith by the Committee, provided that such determination shall not be presumed
to be correct or given deference in any subsequent litigation, arbitration or
other proceeding with respect to the existence of circumstances warranting a
termination For Cause.
12. Acceleration Upon Corporate Change in Control.
     Unless otherwise determined by the Committee at the time of grant and set
forth in the applicable Award Agreement, in the event of a Corporate Change in
Control, the exercisability or vesting of each Award outstanding

11



--------------------------------------------------------------------------------



 



under the Plan shall be automatically accelerated so that each such Award shall,
immediately prior to such Corporate Change in Control, become fully vested
and/or exercisable for the full number of shares of the Common Stock purchasable
or cash payable under an Award to the extent not previously exercised, and may
be exercised for all or any portion of such shares or cash within the originally
prescribed term of such Award. The Committee shall, in its discretion, determine
the timing and mechanics required to implement the foregoing Plan provision.
13. Rights as a Stockholder.
     No person shall have any rights as a stockholder with respect to any shares
of Common Stock covered by or relating to any Award until the date of issuance
of a Certificate with respect to such shares. Except as otherwise expressly
provided in Section 4(c), no adjustment to any Award shall be made for dividends
or other rights for which the record date occurs prior to the date of issuance
of such Certificate.
14. No Right to Continued Board Service; No Right to Award.
     Nothing contained in the Plan or any Agreement shall confer upon any
Participant any right with respect to the continuation of service as a member of
the Board or interfere in any way with the right of the Company or its
stockholders to remove any individual from the Board at any time in accordance
with the provisions of applicable law. No person shall have any claim or right
to receive an Award hereunder. The Committee’s granting of an Award to a
Participant at any time shall neither require the Committee to grant any other
Award to such Participant or other person at any time or preclude the Committee
from making subsequent grants to such Participant or any other person.
15. Securities Matters.
     (a) Notwithstanding anything herein to the contrary, the Company shall not
be obligated to cause to be issued or delivered any Certificates evidencing
shares of Common Stock pursuant to the Plan unless and until the Company is
advised by its counsel that the issuance and delivery of such Certificates is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of Certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such Certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.
     (b) The transfer of any shares of Common Stock hereunder shall be effective
only at such time as counsel to the Company shall have determined that the
issuance and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded. The Committee may, in its
sole discretion, defer the effectiveness of any transfer of shares of Common
Stock hereunder in order to allow the issuance of such shares to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Participant (or a permitted transferee of such person) in writing of
its decision to defer the effectiveness of a transfer. During the period of such
deferral in connection with the exercise of an Option, the Participant (or a
permitted transferee of such person) may, by written notice, withdraw such
exercise and obtain the refund of any amount paid with respect thereto, subject
to compliance with the requirements of Section 409A of the Code.
16. Notification of Election Under Section 83(b) of the Code.
     If any Participant shall, in connection with the acquisition of shares of
Common Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within
10 days of filing notice of the election with the Internal Revenue Service.
17. Amendment or Termination of the Plan.
     The Board of Directors may, at any time, suspend or terminate the Plan or
revise or amend it in any respect whatsoever; provided, however, that
stockholder approval shall be required for any such amendment if and to the

12



--------------------------------------------------------------------------------



 



extent the Board of Directors determines that such approval is appropriate or
necessary for purposes of satisfying any applicable law or the requirements of
any securities exchange upon which the securities of the Company trade. Nothing
herein shall restrict the Committee’s ability to exercise its discretionary
authority pursuant to Section 3, which discretion may be exercised without
amendment to the Plan. No amendment or termination of the Plan may, without the
consent of the affected Participant, reduce the Participant’s rights under any
outstanding Award.
18. Transferability.
     The Committee may direct that any Certificate evidencing shares issued
pursuant to the Plan shall bear a legend setting forth such restrictions on
transferability as may apply to such shares. Awards granted under the Plan shall
not be transferable by a Participant other than: (i) by will or by the laws of
descent and distribution, (ii) pursuant to a qualified domestic relations order,
as defined by the Code or Title 1 of the Employee Retirement Income Security Act
or the rules thereunder or (iii) as otherwise determined by the Committee in its
sole and absolute discretion. The designation of a beneficiary of an Award by a
Participant shall not be deemed a transfer prohibited by this Section 18. Except
as provided pursuant to this Section 18, an Award shall be exercisable during a
Participant’s lifetime only by the Participant (or by his or her legal
representative) and shall not be assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation, or other disposition of any Award contrary to the
provisions of this Section 18, or the levy of any attachment or similar process
upon an Award, shall be null and void. Upon the death of a Participant,
outstanding Awards granted to such Participant may be exercised only by the
designated beneficiary, executor or administrator of the Participant’s estate,
or by a person who shall have acquired the right to such exercise by will or by
the laws of descent and distribution (or by a permitted transferee of such
person). No transfer of an Award by will or the laws of descent and
distribution, or as otherwise permitted by this Section 18, shall be effective
to bind the Company unless the Committee shall have been furnished with:
(a) written notice thereof and with such evidence as the Committee may deem
necessary to establish the validity of the transfer, and (b) an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.
19. Dissolution or Liquidation of the Company.
     Immediately prior to the dissolution or liquidation of the Company, other
than in connection with transactions to which Section 11 is applicable, all
Awards granted hereunder shall terminate and become null and void; provided,
however, that if the rights hereunder of a Participant or one who acquired an
Award by will or by the laws of descent and distribution, or as otherwise
permitted pursuant to Section 18, have not otherwise terminated and expired, the
Participant or such person shall have the right immediately prior to such
termination to exercise any Award granted hereunder to the extent that the right
to exercise such Award has vested as of the date immediately prior to such
dissolution or liquidation. Awards of Restricted Stock and Restricted Stock
Units that have not vested as of the date of such dissolution or liquidation
shall be forfeited immediately prior to such dissolution or liquidation.
20. Effective Date and Term of Plan.
     The Plan shall be subject to the requisite approval of the stockholders of
the Company. In the absence of such approval, any Awards shall be null and void.
Unless extended or earlier terminated by the Board of Directors, the right to
grant Awards under the Plan shall terminate on the tenth anniversary of the
Effective Date. Awards outstanding at Plan termination shall remain in effect
according to their terms and the provisions of the Plan and the applicable Award
Agreement.
21. Applicable Law.
     The Plan shall be construed and enforced in accordance with the laws of the
State of Delaware, without reference to its principles of conflicts of law.
22. Participant Rights.

13



--------------------------------------------------------------------------------



 



     No Participant shall have any claim to be granted any Award under the Plan,
and there is no obligation for uniformity of treatment for Participants.
23. Unfunded Status of Awards.
     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation purposes. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Agreement
shall give any such Participant any rights that are greater than those of a
general, unsecured creditor of the Company.
24. No Fractional Shares.
     No fractional shares of Common Stock shall be issued or delivered pursuant
to the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares, or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
25. Beneficiary.
     A Participant may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.
26. Interpretation; Special Rules.
     Awards under the Plan are intended either to be exempt from the rules of
Section 409A of the Code or to satisfy those rules, and shall be construed
accordingly. Granted Awards may be modified at any time, in the Committee’s
discretion, so as to increase the likelihood of exemption from or compliance
with the rules of Section 409A. In the event that a Participant is prohibited
from executing market trades by reason of the application of the federal
securities laws or for any other reason determined by the Committee, the
Committee may extend the exercise period of an Award to the extent permitted by
Section 409A. Subject to Section 16 of the Exchange Act, to the extent the
Committee deems it necessary, appropriate or desirable to comply with foreign
law or practices, and to further the purpose of the Plan, the Committee may,
without amending the Plan, establish special rules applicable to Awards granted
to Participants who are foreign nationals or are employed outside the United
States, or both, including rules that differ from those set forth in the Plan,
and grant Awards (or amend existing Awards) in accordance with those rules.
27. Severability.
     If any provision of the Plan is held to be invalid or unenforceable, the
other provisions of the Plan shall not be affected but shall be applied as if
the invalid or unenforceable provision had not been included in the Plan.

14